

115 S52 IS: To make aliens associated with a criminal gang inadmissible, deportable, and ineligible for various forms of relief.
U.S. Senate
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 52IN THE SENATE OF THE UNITED STATESJanuary 5, 2017Mr. Grassley (for himself, Mr. Tillis, Mr. Cruz, Mr. Inhofe, Mr. Boozman, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo make aliens associated with a criminal gang inadmissible, deportable, and ineligible for various
			 forms of relief.
	
		1.Alien gang members
 (a)DefinitionSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following:
				
 (53)(A)The term criminal gang means an ongoing group, club, organization, or association of five or more persons— (i)(I)that has as one of its primary purposes the commission of one or more of the criminal offenses described in subparagraph (B); and
 (II)the members of which engage, or have engaged within the past five years, in a continuing series of offenses described in subparagraph (B); or
 (ii)that has been designated as a criminal gang under section 220 by the Secretary of Homeland Security, in consultation with the Attorney General, or by the Secretary of State.
 (B)The offenses described in this subparagraph, whether in violation of Federal or State law or foreign law and regardless of whether the offenses occurred before, on, or after the date of the enactment of this paragraph, are the following:
 (i)A felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)). (ii)An offense under section 274 (relating to bringing in and harboring certain aliens), section 277 (relating to aiding or assisting certain aliens to enter the United States), or section 278 (relating to importation of alien for immoral purpose).
 (iii)A crime of violence (as defined in section 16 of title 18, United States Code). (iv)A crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or burglary.
 (v)Any conduct punishable under section 1028 or 1029 of title 18, United States Code (relating to fraud and related activity in connection with identification documents or access devices), sections 1581 through 1594 of such title (relating to peonage, slavery and trafficking in persons), section 1952 of such title (relating to interstate and foreign travel or transportation in aid of racketeering enterprises), section 1956 of such title (relating to the laundering of monetary instruments), section 1957 of such title (relating to engaging in monetary transactions in property derived from specified unlawful activity), or sections 2312 through 2315 of such title (relating to interstate transportation of stolen motor vehicles or stolen property).
 (vi)A conspiracy to commit an offense described in clauses (i) through (v). (C)Notwithstanding any other provision of law (including any effective date), the term criminal gang applies regardless of whether the conduct occurred before, on, or after the date of the enactment of this paragraph..
 (b)InadmissibilitySection 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended by adding at the end the following:
				
 (J)Aliens associated with criminal gangsAny alien is inadmissible if a consular officer, the Secretary of Homeland Security, or the Attorney General knows or has reason to believe that the alien—
 (i)is or has been a member of a criminal gang; or (ii)has participated in the activities of a criminal gang, knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang..
 (c)DeportabilitySection 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following:
				
 (G)Aliens associated with criminal gangsAny alien is deportable if the Secretary of Homeland Security or the Attorney General knows or has reason to believe that the alien—
 (i)is or has been a member of a criminal gang; or (ii)has participated in the activities of a criminal gang, knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang..
			(d)Designation
 (1)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by adding at the end the following:
					
						220.Designation of criminal gangs
 (a)In generalThe Secretary of Homeland Security, in consultation with the Attorney General, or the Secretary of State may designate a group or association as a criminal gang if their conduct is described in section 101(a)(53) or if the group or association conduct poses a significant risk that threatens the security and the public safety of nationals of the United States or the national security, homeland security, foreign policy, or economy of the United States.
 (b)Effective dateA designation made under subsection (a) shall remain in effect until the designation is revoked after consultation between the Secretary of Homeland Security, the Attorney General, and the Secretary of State or is terminated in accordance with Federal law..
 (2)Clerical amendmentThe table of contents in the first section of the Immigration and Nationality Act is amended by inserting after the item relating to section 219 the following:
					220. Designation of criminal gangs..
				(e)Mandatory detention of criminal gang members
 (1)In generalSection 236(c)(1)(D) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)(D)) is amended—
 (A)by striking section 212(a)(3)(B) and inserting paragraph (2)(J) or (3)(B) of section 212(a); and (B)by striking 237(a)(4)(B), and inserting paragraph (2)(G) or (4)(B) of section 237(a),.
 (2)Annual reportNot later than March 1 of each year (beginning 1 year after the date of the enactment of this Act), the Secretary of Homeland Security, after consultation with the appropriate Federal agencies, shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on the number of aliens detained as a result of the amendments made by paragraph (1).
				(f)Asylum claims based on gang affiliation
 (1)Ineligibility for asylumSection 208(b)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(2)(A)) is amended— (A)in clause (v), by striking or at the end;
 (B)by redesignating clause (vi) as clause (vii); and (C)by inserting after clause (v) the following:
						
 (vi)the alien is described in section 212(a)(2)(J)(i) or 237(a)(2)(G)(i) (relating to participation in criminal gangs); or.
 (2)Inapplicability of restriction on removal to certain countriesSection 241(b)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(3)(B)) is amended, in the matter preceding clause (i), by inserting who is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i) or who is after to an alien.
 (g)Temporary protected statusSection 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) is amended— (1)by striking Attorney General each place that term appears and inserting Secretary of Homeland Security;
 (2)in subparagraph (c)(2)(B)— (A)in clause (i), by striking States, or and inserting States;;
 (B)in clause (ii), by striking the period and inserting ; or; and (C)by adding at the end the following:
						
 (iii)the alien is a member of a criminal gang.; and (3)in subsection (d)—
 (A)by striking paragraph (3); (B)by redesignating paragraph (4) as paragraph (3); and
 (C)in paragraph (3), as redesignated, by adding at the end the following: The Secretary of Homeland Security may detain an alien provided temporary protected status under this section whenever appropriate under any other provision of law..
 (h)Special immigrant juvenile visasSection 101(a)(27)(J)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)(iii)) is amended—
 (1)in subclause (I), by striking and; (2)in subclause (II), by adding and at the end; and
 (3)by adding at the end the following:  (III)no alien who is a member of a criminal gang shall be eligible for any immigration benefit under this subparagraph;.
 (i)Deferred actionAn alien described in section 212(a)(2)(J) of the Immigration and Nationality Act, as added by subsection (b), shall not be eligible for deferred action.
 (j)ParoleAn alien described in section 212(a)(2)(J) of the Immigration and Nationality Act, as added by subsection (b), shall not be eligible for parole under section 212(d)(5)(A) of such Act unless—
 (1)the alien is assisting or has assisted the United States Government in a law enforcement matter, including a criminal investigation; and
 (2)the alien’s presence in the United States is required by the Government with respect to such assistance.
 (k)Effective dateThe amendments made by this section— (1)shall take effect on the date of the enactment of this Act; and
 (2)shall apply to acts that occur before, on, or after such date. 2.Mandatory expedited removal of dangerous criminals, terrorists, and gang members (a)In generalNotwithstanding any other provision of law, an immigration officer who finds an alien described in subsection (b) at a land border or port of entry of the United States and determines that such alien is inadmissible under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) shall treat such alien in accordance with section 235 of the Immigration and Nationality Act (8 U.S.C. 1225).
 (b)Threats to public safetyAn alien described in this subsection is an alien who the Secretary of Homeland Security determines, or has reason to believe—
 (1)has been convicted of any offense carrying a maximum term of imprisonment of more than 180 days;
 (2)has been convicted of an offense involving— (A)domestic violence (as defined in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)));
 (B)child abuse and neglect (as defined in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)));
 (C)assault resulting in bodily injury (as defined in section 2266 of title 18, United States Code);
 (D)the violation of a protection order (as defined in section 2266 of title 18, United States Code);
 (E)driving while intoxicated (as defined in section 164(a) of title 23, United States Code); or
 (F)any offense under foreign law, except for a purely political offense, which, if the offense had been committed in the United States, would render the alien inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a));
 (3)has been convicted of more than one criminal offense (other than minor traffic offenses); (4)has engaged in, is engaged in, or is likely to engage after entry in any terrorist activity (as defined in section 212(a)(3)(B)(iii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iii))), or intends to participate or has participated in the activities of a foreign terrorist organization (as designated under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189));
 (5)is or was a member of a criminal street gang (as defined in paragraph (53) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)), as added by section 1(a)); or
 (6)has entered the United States more than one time in violation of section 275(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a)), knowing that such entry was unlawful.